The case of the State of Ohio, for the use of Carroll County, by D. O. Ruthan et al v. George S. Tinlin et al, is brought here upon appeal and submitted to the court upon the evidence and the arguments of counsel.
The action is brought for the purpose of enjoining payment of a eentain sum of money to Mr. Tinlin, auditor of this county. This claim was presented by him to the present commissioners, they allowed it and ordered it paid, and this suit is brought to restrain that payment. The claim was for services in furnishing blanks to the seventeen assessors in the county, while he was such auditor, in the years 1900 to 1905 inclusive. The amount claimed by the auditor was four dollars ('$4) each year for each assessor, making a total of four hundred and eight ($408) dollars, which the commissioners allowed, under Section 1029 of' the Revised Statutes; which reads as follows:
“The auditor shall furnish the several assessors all blanks, necessary for their use in the discharge of the duties enjoined on them by law, and all reasonable charges therefor shall be 'allowed by the county commissioners, and paid, out of the county treasury. ”
It is therefore up to us to determine as a' matter of law whether or nót the auditor was entitled to pay for such services, and whether the commissioners had authority to order its payment. It has long been the duty of county auditors to furnish blanks to assessors for specific or for general purposes, but-the forms therefor were and are furnished such auditors by the Auditor of State' (Section 2749, Revised Statutes) ; so that the services performed by the auditor in this instance were simply procuring the printing' of the blanks, according to the forms thus furnished, and distributing them to the assessors, as substantially provided'in said Section 2749, as well as in said Section 1029.
Said Section 1029 may possibly be construed in more ways than one, and its construction depends upon .the meaning to .be ascribed to the phrase “all reasonable charges therefor.” . To what does it refer! What is to be paid for! The principal *315definitions of the word “charge,” as thus used, are price, cost —the price or cost of an article or thing named, in -this instance the blanks. Such auditor is required to furnish all assessors in his county each year while in office all necessary. blanks, and the charges — the prices or costs he has paid or agreed to pay for the blanks — are what are to be paid out of the county treasury. Thus defined, the charges — prices or costs — have-reference solely to the articles named — the blanks — and could not have reference to his services. While it might possibly be construed to mean payment for either or for both, the clearest interpretation to be put upon it is that it refers solely to the blanks.
However, if this clause of this section can be considered as subject to a double interpretation, there can be no legal basis for the compensation claimed, because public officers of this character are not, entitled to extra fees or compensation for services, unless specifically provided for and expressly defined in the statutes. Mere ambiguous phrases, that may be construed in different ways, are not sufficient upon which to base a. claim, and to authorize the commissioners to order its payment, especially where a definite-salary is given such officer for his general services.
It has been uniformly held by the Supreme Court that, in order to entitle an officer to extra compensation, the statute must be definite in its terms, so as to admit of no double interpretation. That such compensation can not be allowed upon an. implication, and while we think the .only clear and definite meaning to be ascribed to the words of such clause in said section is the cost of the blanks, the same result must follow if the words will admit of a double interpretation. From the use of such phrase -the Legislature may well be considered as having intended the services of the auditor to be covered by his salary.- If the Legislature intended that the auditor should be paid for his services in addition to the cost of the blanks, it would undoubtedly have so provided in express terms, as it did in Section 1075 in regard to filing away the tax' returns -of the assessors, for which they receive 25 cents for each township; and as it did in every other instance where it intended to confer special eompen-, sation in addition to such officers’ annual salary.
*316When Mr. Tinlin became auditor, said Section 1029 and Sections 1069 to 1078 inclusive, of Title 8, Chapter 4, Revised Statutes of■ 1880, under subdivision “County Auditors,” were in force and defined the duties, services, compensation and fees of such auditors, and prescribed the rates by which such compensation should be computed for all claims payable out of the county treasury, none of which specify or relate to services in furnishing blanks to assessors. Section 1069, 1070 and 1072, fixed and named a ratable per annum salary for the general services of such auditors, according to population, and Section 1071, 1074 and 1075, an additional compensation forserviees in special matters therein named. Section 1073 specifies the amount of fees that the auditor may charge and receive in performing for individuals the duties therein specified; and Section 1076 an allowance for clerk-hire.
In none of these sections providing for compensation to auditors'for’services to be paid out of the county treasury, of otherwise, are the services involved herein referred to in any manner; and even if said Section 1029 could be construed to include payment for services of the auditor, Section 1077 is inconsistent therewith, and absolutely prevents the allowance by the commissioners ' of any compensation therefor, as follows:
“Section 1077. All claims for services of the county auditors, which are payable from the county treasury, shall be made out in detail according’to the rates named in the foregoing sections, and shall be presented to the county commissioners, who, if satisfied that the services have been performed shall allow said bill or claim. ’ ’
The word “rates,” as here used, means of course the compensation to be paid to the'auditor for his services, as specified in those sections, including the rates specified in the statutes re-' ferred to .in said Sections 1071, 1074 and 1075, and the commissioners could not allow the auditor compensation for any other services than those named as tó which a rate — amount of compensation — was provided. Neither auditor nor commissioners had any right to create á rate of compensation. It could only be such as was named in the statutes^ and if none was named for *317services therein required to be performed, none could be allowed. And that is the case here. In none of those sections or statutes are the services in furnishing blanks to assessors named or referred to, or any rate specified therefor, and consequently none can be allowed.
As the provisions of said Section 1077 apply to all claims for services, the .auditor, therefore, or the commissioners could not fix the money value of his services according to his own estimate of their value, as was done in this case. It must be determined according to the “rates” named m the sections which define his compensation, and none other could be allowed by the commissioners; and none of such rates include, or apply to, the services involved in this case. In addition thereto Section 1078 expressly precludes it and makes it unlawful for an auditor to charge or receive any other or further fees or compensation than such as are named in Sections 1069 to 1076 inclusive.
“Section 1078. The fees .and compensation provided for by the foregoing sections shall be in full for .all services lawfully required to be done by the .auditors .of such counties; and it shall be unlawful for any county auditor to charge or receive any other or further fees or compensation, either as clerk of any board, or for any other services rendered by him.”
Applying this section to the case in hand, where the compensation is to be paid out of the county treasury, if paid at all, the sections referred to therein as “the foregoing sections,”.are the same sections referred to in the same words in the preceding Section 1077, to-wit, the sections which define the rates by which all claims for services of county auditors .are to be computed, and none of which rates refer or apply -to .the claim for services in furnishing blanks to assessors. If there cohld be any doubt as to this, then no specific compensation could be allowed for such services, as compensation for a specific act can not be allowed unless clearly and definitely specified in the statute. So that if the Legislature intended by the provisions of said Section 1029 to allow compensation to the auditors for their services in furnishing such blanks, it rendered such intent nugatory by the provi*318sions of said subsequent Sections 1077 .and 1078 — whether intentional or not is immaterial, as the language is plain and explicit.
By the enactment of said Sections 1077 and 1078, no compensation for any other service than those specified in said subdivision of Title 8, Chapter 4, as to which a rate of compensation was provided for, could legally be claimed or allowed unless expressly provided for in some subsequent section or statute. So that if said Section 1029 could be construed to mean that the services of the auditor was what was to be paid for, it would be repugnant to the explicit provisions of such subsequent Sections 1077 and 1078, as no rate is named in said Section 1029.
In State v. Hamilton, 47 O. S., 69-70, it is declared, in regard to such repugnancies, that ‘£ it is one of the settled rules of construction that when, in a statute, there are several clauses which present * # * an irreconcilable conflict, .the one last in order of date, or local position, must prevail, whether the conflicting clauses be sections of the same act, or merely provisions of the same section.”
The question presented and discussed as to sections subsequent to 1078, providing for payment for services, has nothing to do with this case. If it had, the rule as laid down in Cincinnati v. Connor, 55 O. S., 82, would probably determine it against the defendants in error.
A number of such subsequent sections are the ones named in Sections 1071, 1074 and 1075, heretofore referred to, and in every one of them a rate is specified for the services therein required, none of which relate to the services involved in this ease.
In May, 1902, the Legislature amended said Section 1069 by fixing the ratas of the auditor’s salary by a percentage on all moneys collected by the county treasurers, and repealed said Sections 1069, 1070 and 1072, but Sections 1071, .1073, 1074, 1075, 1076, 1077 and 1078 were not, and. remained .in force as before. Such amendment and repeal 'therefore in no manner affects the question we have. here.
Section 1528 of the Revised Statutes has no effect upon the construction to be given to the provisions of said Section 1029; and we can not see,how it can help the contention of the defend*319ants. Section 1528 is Title II, in Chapter 2 under the heading “Officers of Civil Townships,” subdivision '“Assessors”; and provides that “county auditors shall furnish to all assessors all blanks needed by them for the listing of 'property, gathering and returning statistics, and other official duties, which shall be paid for out of the county treasury”; .and in effect is merely a‘ duplicate of Section 1029, as such claim could not be paid until allowed by the county commissioners, and legally they could allow only a reasonable sum.
Further, Section 1029, Sections 1069 to 1078 inclusive, differently numbered, were in force before their re-enactment in 1880; and while other statutes required the auditors to furnish blanks to assessors for certain purposes, said Section 1029 was the only statute on the subject of general scope and that provided for payment until said Sectiqn 1528 was enacted in the revision of 1880, and it evidently was not intended to, and it did not expressly, or by implication, modify in any manner the meaning of Section 1029, or the effect of the provisions of said Sections 1077 and 1078 which, for the reasons heretofore assigned, precluded the 'award of any compensation for furnishing the blanks, even if said Section 1029 could be construed to mean that such auditors should be compensated for their services in furnishing such blanks.
The Legislature at times duplicate statutes, and did in this instance deem it prudent in the revision of 1880, to duplicate in effect the provisions of said Section 1029. It not only duplicated the provisions of Section 1029, but triplicated it as to the auditor’s duty in Section 2794, Revised Statutes, as re-enacted in March, 1891.
It is true that this question was settled otherwise by the Circuit Court of Delaware County, in ease of The State, for use, etc., v. Lewis, Auditor, et al, wherein it was sought to recover back money paid him for services in furnishing blanks to assessors, as in the case at bar; and the courts in that county held in his favor. In other words, that the auditor was entitled to such payment. Thereupon the case was carried to the Supreme Court on error, but was never heard in that court, as the parties disposed of it themselves.
*320However, the Supreme Court, in a former case between the same parties, Lewis et al v. The State, for use, etc., 57 O. S., 189, disposed of in connection with the case of Jones, Auditor, v. Commissioners of Lucas County, settles the question made here upon principle, and shows clearly that a county auditor is not entitled to any compensation for services in furnishing blanks to assessors under said Section 1029. The court, in that case, denied the right of Auditor Lewis to compensation for any of nine different specific acts performed by him as required by the statutes; in regard to which, as declared in the opinion, p. 211, “No extra compensation is provided by statute, at least, not clearly so.” In disposing of the case, Judge Spear says, page 211 ‘et seq:
“Sections 1069 and 1071, Rev. Stat. of 1880, provide a salary to county auditors, from eight hundred to forty-four hundred, depending upon population. Sections 1071, 1073, 1074, 1075 and 1076 provide further compensation for services in special matters therein enumerated, but none of them relates to the subject of inquiry here.
That in order to entitle the auditor to any extra compensation the statute must be clear and explicit, and that such 'Compensation “can not be allowed upon an implication” and that the right of the commissioners to pass upon and 'allow such claims is a very marrow one. That Section 1077 .“is to the effect that all claims for services of the auditor, which 'are payable from the county treasury, shall be made out in detail according to the rates fixed by the statute, and presented to the commissioners, who, if satisfied that the labor has been performed, shall allow the bill, etc., and then the auditor is authorized to draw his warrant. That is, the right to present depends upon whether the claim be one the rate of which is fixed by statute, and upon whether the claim for some amount may be legally paid from the county treasury. Both conditions must-concur, but if the rate is not so fixed, or if the claim' is not legally so payable, no right to present it is given, and there is force in the proposition, that if no right to present be given, then nb power do allow could be implied; and if no *321power to allow, then the attempted allowance would be a nullity.” (The italicizing is mine.)
The opinion thus announced, and the provisions of Sections 1077 and 1078, justify the right to the injunction asked for in this case. There is no “rate” specified in either of the sections referred to by which compensation for services in furnishing such blanks could be determined and fixed; and that of itself prevented any allowance of extra compensation therefor, even if the terms of said Section 1029 were plain and unambiguous.
For the reasons stated, decree Will be entered in favor of the plaintiff as prayed for.